LOGO [g42175mdcal_actionlogo.jpg]

EXHIBIT 10

April 13, 2007

Mr. Paul D. Meringolo

Chairman, President and CEO

Medical Action Industries Inc.

800 Prime Place

Hauppauge, New York 11788

Dear Paul,

This letter shall confirm our understanding that you and Medical Action
Industries Inc. have agreed to terminate your Employment Agreement dated
February 1, 1993, as modified (“Employment Agreement”).

You will be entitled to receive cost of living increments, under the Employment
Agreement, through September 30, 2006.

In lieu of your Employment Agreement, as of April 1, 2007, you will be entitled
to receive an annual salary of $500,000 in addition to the reimbursement of
medical expenses not otherwise covered by the Company’s medical plans, up to a
maximum of $5,000, and the use of a Company automobile. Also, you will be
entitled to participate in other benefit programs, including a discretionary
bonus award for fiscal 2007, generally available to other senior executives of
the Company.

If this meets with your approval, please sign where indicated below.

 

THE COMPENSATION COMMITTEE By:  

/s/ Dr. Philip F. Corso

  Dr. Philip F. Corso   Chairman

 

Agreed to:  

/s/ Paul D. Meringolo

  Paul D. Meringolo   Chairman, President & CEO

LOGO [g42175rgt_frmdbgng.jpg]